The appellant makes the contention (1) that the proof was insufficient to sustain the verdict of the jury and (2) that the court erred in permitting the state to introduce evidence of the general reputation of the defendant.
We have carefully examined and weighed the evidence, and we are of opinion the question of guilt or innocence of the defendant was properly a question for the jury and the evidence is sufficient to support the verdict.
On the second question, it appears that the defendant, on cross-examination of one of the state's witnesses, asked this witness about the reputation of the defendant for peace or violence. Defendant thereby placed his reputation in issue. Thereafter defendant himself introduced a number of witnesses who testified on that question in his behalf. Appellant is in no position to complain on this point.
Affirmed.